Citation Nr: 1418255	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-38 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of a broken right hand fifth metacarpal joint.


REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Acting Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of that hearing is associated with the claims file.
 
In its January 2012 decision, the Board remanded the above-captioned issue for further development.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The January 2012 Board decision also remanded the issues of entitlement to service connection for a lumbar spine condition and for a cervical spine condition.  Subsequently, an October 2012 rating decision granted service connection for a myofacial lumbar spine syndrome with L2-3 disruption and L4-5 facet hypertrophy and degenerative disc disease of the cervical spine.  Accordingly, these issues are no longer before the Board.

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Because the evidence of record clearly shows that the Veteran is currently employed, the holding of Rice is inapplicable and consideration of entitlement to increased compensation based on TDIU is not required.


FINDING OF FACT

Residuals of a broken right hand fifth metacarpal joint are manifested by painful motion and internal rotational deformity, without limitation of range of motion, arthritis, or ankylosis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the service-connected residuals of a broken right hand fifth metacarpal joint have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  However, once service connection is granted as is the case here, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in July 2009 and March 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the VLJ noted the elements that were lacking to substantiate the Veteran's claim.  The Veteran was assisted at the hearing by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disability's history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Veteran's right little finger disability is noncompensably rated under Diagnostic Code 5230, which contemplates limitation of motion of the ring or little finger.  See 38 C.F.R. § 4.71a (2013).  The noncompensable rating is the only rating available under Diagnostic Code 5230; accordingly, a compensable rating is not warranted under Diagnostic Code 5230.

The Board has considered other potentially applicable rating criteria.  Schafrath, 1 Vet. App. at 592.  As the record does not establish that the Veteran's finger disability is manifested by ankylosis, Diagnostic Code 5227 is inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2013).  Similarly, because the evidence does not establish that the little finger has not been amputated, or that the severity of the disability is equivalent to amputation of the little finger, Diagnostic Code 5156 is also inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5156 (2013).  Further, a compensable rating is also not warranted under Diagnostic Code 5003 or 5010, which contemplate degenerative and traumatic arthritis respectively, since the March 2012 VA examination report noted that X-rays did not reflect the presence of arthritis in the Veteran's service-connected right little finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

Although the Veteran has consistently asserted that a compensable rating is warranted based on painful motion, such painful motion cannot serve as a basis for an increased rating in this case.  The currently assigned noncompensable rating is the only, and therefore the maximum, disability rating available under Diagnostic Code 5230.  Accordingly, even if the painful motion the Veteran experiences constitutes functional loss, there is no higher rating to award him under this Diagnostic Code or alternative diagnostic codes.  Even then, the July 2009 and March 2012 VA examinations did not reveal additional functional impairment or limitation of motion with repetitive motion due to pain, fatigue, lack of endurance, incoordination, or weakness.  Thus, a higher evaluation based on functional loss due to pain is not warranted. 

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  Diagnostic Code 5230 considers any degree of limited motion of the little finger; thus, even if the Veteran's entire range of motion of the little finger is painful, it is already contemplated by the assigned rating.  38 C.F.R. § 4.59.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of a broken right hand fifth metacarpal joint is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for the right little finger disability for any time during the appellate period.  Hart, 21 Vet. App. at 507.  As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for residuals of a broken right hand fifth metacarpal joint is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


